FILED
                             NOT FOR PUBLICATION                           APR 14 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JAMES L. WEEMS,                                   No. 12-35840

                Plaintiff - Appellant,            D.C. No. 2:12-cv-00411-SU

  v.
                                                  MEMORANDUM*
OREGON UNIVERSITY SYSTEM; et al.,

                Defendants - Appellees.


                     Appeal from the United States District Court
                                for the District of Oregon
                    Patricia Sullivan, Magistrate Judge, Presiding**

                              Submitted April 7, 2014***

Before:         TASHIMA, GRABER, and IKUTA, Circuit Judges.

       James L. Weems appeals pro se from the district court’s judgment

dismissing his action alleging federal claims arising from purportedly false



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
statements made in a prior state court action regarding the reason for discharging

Weems from employment as a tenured professor. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. See Fink v. Shedler, 192 F.3d 911, 914 (9th

Cir. 1999) (dismissal on the basis of the statute of limitations); Romano v. Bible,

169 F.3d 1182, 1185 (9th Cir. 1999) (dismissal under Fed. R. Civ. P. 12(b)(6)).

We affirm.

      The district court properly dismissed all of Weems’s claims as barred by the

applicable two-year statute of limitations. See Or. Rev. Stat. § 12.110 (two-year

statute of limitations for personal injury actions, including fraud); Knox v. Davis,

260 F.3d 1009, 1012-13 (9th Cir. 2001) (for § 1983 claims, federal courts apply the

forum state’s personal injury statute of limitations and federal law for determining

accrual; a § 1983 claim accrues when the plaintiff knows or has reason to know of

the injury that forms the basis of the action). Because the claims were properly

dismissed as barred by the statute of limitations, we do not reach any other issues.

      Weems’s contention regarding the denial of leave to amend is unpersuasive.

      AFFIRMED.




                                           2                                    12-35840